Order filed December 17, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00773-CR
                                  ____________

            EXPARTE STEPHEN KYLE HELMCAMP, Appellant


                       On Appeal from the County Court
                           Colorado County, Texas
                        Trial Court Cause No. 21,179-A

                                   ORDER

      The clerk’s record was filed September 19, 2013. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the order denying appellant's application for
writ of habeas corpus on January 4, 2013.

      The Colorado County County Clerk is directed to file a supplemental clerk’s
record on or before January 17, 2014, containing the order denying appellant's
application for writ of habeas corpus on January 4, 2013.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM